UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7070



CRAIG O. COPLEY,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-90-47-HC)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Craig O. Copley, Appellant Pro Se. Eileen Coffey Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig O. Copley appeals from the district court's order deny-

ing his motion for reconsideration of the court's earlier order

denying his motion for a transfer. Because Copley's motion was un-

timely under Fed. R. Civ. P. 59(e), his motion should be construed

as a Fed. R. Civ. P. 60(b) motion. We review the district court's
denial of a Rule 60(b) motion for an abuse of discretion. Browder
v. Director, Dep't of Corrections , 434 U.S. 257, 263 n.7 (1978).

     Relief is not authorized under Rule 60(b) where the motion

raises no new arguments, but merely requests the district court to

"change its mind." United States v. Williams, 674 F.2d 310, 313

(4th Cir. 1982). Copley's motion provided no new grounds for relief

and only reflected his disagreement with the court's earlier deci-

sion. Where a motion is for reconsideration of legal issues already
addressed in an earlier ruling, the motion "is not authorized by

Rule 60(b)." Id. at 313. Therefore, the motion was "properly

rejected by the district court." Id.; see also Hartman v. Lauchli,

304 F.2d 431, 432 (8th Cir. 1962) ("Rule 60(b) was not intended as
a substitute for a direct appeal from an erroneous judgment. The

fact that a judgment is erroneous does not constitute a ground for

relief under that Rule.").

     Accordingly, the order of the district court is affirmed. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED

                                2